DETAILED ACTION
Response received on October 6, 2021 has been acknowledged. Claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed October 6, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 101 Double Patenting rejection of claims 1-20 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on October 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,497,074 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
Drawings
The drawings were received on November 25, 2019.  These drawings are sufficient.








Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
The most remarkable prior arts on record are to Crabtree et al. U.S. Patent Application Publication 2010/0217550 and Koeppel et al. U.S. Patent Application Publication 2011/0161250.
Crabtree et al. is directed to a system for electric grid utilization and optimization, comprising a communications interface executing or a network-connected server and adapted to receive information from a plurality of iNodes, the plurality of iNodes comprising a source iNode, a sink iNode, and a plurality of transmission or distribution iNodes, an event database coupled to the communications interface and adapted to receive events from a plurality of iNodes via the communications interface, a modeling server coupled ta the communications interface, and a statistics server coupled to the event database and the modeling server, wherein the modeling server, an receiving a request to establish an allocation of at least one of transmission losses, distribution losses, and ancillary services to a specific sink iNode, computes at least one virtual path for flow of electricity between a source iNode and the specific sink iNode and wherein the modeling server further computes, for each transmission or distribution iNode Included in the computed virtual path, at least one energy loss and allocates a portion thereof to the specific sink iNode. Crabtree et al., Abstract. 
Koeppel et al. is directed to method and system for monitoring at least one distributed energy
generator, comprising: receiving utility bill information related to an existing utility of a customer, and measured energy information from the distributed energy generator of the customer; and generating a bill for measured energy from the distributed energy generator, the bill taking into account the utility bill information related to the existing utility. Koeppel et al., Abstract.
Crabtree et al. nor Koeppel et al. teach the limitations of the claimed invention, wherein the settlement processor comprises a server and/or a processor operatively coupled with a memory, and a database constructed and configured for communication via a network with at least one coordinator; 
Moreover, none of the prior art of record remedies the deficiencies found in Crabtree et al. and Koeppel et al. or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luckerman et al., U.S. Patent Application Publication, 2012/0095841, April 19, 2012, discusses
electronic marketplace for energy.
Greensheilds et al., U.S. Patent Application Publication, 2004/0225514, November 11, 2004,
discusses monetizing a contract to supply a commodity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687